Ector, P. J.
This is an appeal taken by T. L. Hutchison from a judgment final rendered by the District Court of Comanche County, on a forfeited bail-bond. One William Angel, as principal, and T. L. Hutchison, as surety, executed their bond, in which they acknowledged themselves bound unto the state of Texas in the sum of $100 each. The condition of the bond is as follows :
“ That if the-said William Angel, principal, will make his personal appearance before the honorable District Court of *436Comanche County, Texas, at the court-house thereof, in the town of Comanche, on the second Monday in October, A. D. 1876, and there remain from day to day, and term to term, until discharged by due course' of law, then and there to answer the state of Texas upon a charge, by indictment, that may be found against him for theft, concealing and receiving stolen property, an offense against the penal laws of the state of Texas, then this obligation to be null and void ; otherwise, in full force and effect,” etc.
This bond is not conditioned as required by law. Pasc. Dig., art. 2732. It does not distinctly state the offense with which the principal, William Angel, is accused, or that the said Angel is accused of any offense ; and it is bad for duplicity.
The bond being void, the judgment is a nullity. The judgment is, therefore, reversed and the case dismissed.

Reversed and dismissed.